FOURTH AMENDMENT TO LEASE

        THIS FOURTH AMENDMENT TO LEASE (the “Amendment”) is made and entered
into effective as of February 27, 2009 (the “Effective Date”) by and between
NORTHLAND CAMBRIDGE STREET LLC, a Delaware limited liability company
(“Landlord”) and PALOMAR MEDICAL TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”).


RECITALS

A.

Landlord and Tenant are parties to that certain Commercial Lease dated June 17,
1999 (the “Original Lease”) by and between 82 Cambridge Street Associates, LLC
and Tenant, as amended by that certain First Amendment to Lease dated as of
March 20, 2000 (the “First Amendment”), as further amended by that certain
Second Amendment to Lease dated as of January 18, 2006 (the “Second Amendment”),
as further amended by that certain Third Amendment to Lease dated as of July 30,
2007 (the “Third Amendment”). The Original Lease as amended by the First
Amendment, the Second Amendment, the Third Amendment and this Fourth Amendment
is herein referred to as the “Lease”.


B.

Pursuant to the Original Lease, as amended to date, Tenant currently leases
certain office space consisting of (i) 55,450 rentable square feet in the
building located at 82 Cambridge Street, Burlington, Massachusetts (the “82
Cambridge Street Premises”) and 13,600 rentable square feet in the building
located at 80 Cambridge Street, Burlington, Massachusetts (the “80 Cambridge
Street Premises”). Collectively, the 82 Cambridge Street Premises and 80
Cambridge Street Premises shall be referred to herein as the “Premises”.


C.

The Term of the Lease will expire on August 31, 2009.


D.

Tenant has requested that Landlord extend the term of the Lease to August 31,
2010 (the “Extended Term”) and that the Lease be appropriately amended, and
Landlord is willing to do the same on the following terms and conditions.


        NOW, THEREFORE, in consideration of the above recitals which by this
reference are incorporated herein, the mutual covenants and conditions contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:


1.  

Term; No Extension Option.


1.01.  

Effective as of the Effective Date, the Term of the Lease shall be extended to
August 31, 2010, which date shall be the expiration date of the Extended Term
(the “Expiration Date”).


1.02.  

Tenant hereby acknowledges and agrees that all rights of Tenant set forth in the
Lease to extend the term of the Lease, including without limitation Exhibit B of
the Original Lease, have expired without being exercised and thus are of no
further force or effect.


2.  

Monthly Base Rent.


2.01.  

Effective as of September 1, 2009, the Base Rent for the Premises shall be
$135,558.33 per month (i.e. $121,391.67 per month for the 82 Cambridge Street
Premises and $14,166.67 per month for the 80 Cambridge Street Premises).


--------------------------------------------------------------------------------

2.02.  

Tenant hereby acknowledges and agrees that the obligations of Tenant under the
Lease shall be separate and independent covenants and agreements, that Base Rent
and all other amounts due under the Lease (collectively, “Rent”) shall continue
to be payable in all events and that the obligations of Tenant under the Lease
shall continue unaffected, unless the requirement to pay or perform the same
shall have been terminated pursuant to an express provision of the Lease.


3.  

Holdover.


3.01.  

Section 23 of the Original Lease notwithstanding, if Tenant fails to surrender
all or any part of the Premises at the termination of this Lease in the
condition required pursuant to the Lease (including without limitation Section
27 of the Original Lease), occupancy of the Premises after termination shall be
that of a tenancy at sufferance. Tenant’s occupancy shall be subject to all the
terms and provisions of this Lease, and Tenant shall pay an amount (on a per
month basis without reduction for partial months during the holdover) equal to
200% of the sum of the Base Rent and additional rent (including without
limitation Real Estate Taxes and Operating Costs) due for the period immediately
preceding the holdover. No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover, Tenant shall (i) be liable for all damages that Landlord
suffers from the holdover, including without limitation all consequential
damages arising therefrom, and (ii) indemnify and hold landlord harmless against
and from all liabilities, obligations, damages, penalties, claims, actions,
costs, charges and expenses, including, without limitation, reasonable
attorneys’ fees and other professional fees (if and to the extent permitted by
law), which may be imposed upon, incurred by or asserted against Landlord by any
third party and arising out of or in connection with such holdover.


4.  

Miscellaneous.


4.01.  

Effective as of the Effective Date, Sections 37 and 38 of the Original Lease
shall be of no further force or effect.


4.02.  

This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in the Original Lease (as amended by the First Amendment, Second
Amendment and Third Amendment) or this Amendment.


4.03.  

Except as herein modified or amended, the provisions, conditions and terms of
the Original Lease (as amended by the First Amendment, Second Amendment and
Third Amendment) shall remain unchanged and in full force and effect.


4.04.  

In the case of any inconsistency between the provisions of the Original Lease
(as amended by the First Amendment, Second Amendment and Third Amendment) and
this Amendment, the provisions of this Amendment shall govern and control.


--------------------------------------------------------------------------------

4.05.  

Neither Landlord nor Tenant shall be bound by this Amendment until both Landlord
and Tenant have executed the same.


4.06.  

The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Original Lease (as amended by the First Amendment, Second
Amendment and Third Amendment) to the extent that such capitalized terms are
defined therein and not redefined in this Amendment.


4.07.  

Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment. Tenant agrees to indemnify and hold Landlord,
its trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment.


4.08.  

Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.


[signatures on following page]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Fourth
Amendment to Lease as of the day and year first above written.


WITNESS/ATTEST: LANDLORD:     /s/ Leika Cooke                              
NORTHLAND CAMBRIDGE STREET LLC, a Delaware limited liability company     Name
(print): Leika Cooke            By:/s/ Steven P. Rosenthal            Name:
Steven P. Rosenthal Title: CEO, President and Treasurer


WITNESS/ATTEST: TENANT:     /s/ Eleanor Chemlen                        PALOMAR
MEDICAL TECHNOLOGIES, INC., a Delaware corporation     Name (print): Eleanor
Chemlen     By: /s/ Paul S. Weiner                       Name: Paul S. Weiner
Title: CFO

--------------------------------------------------------------------------------